Citation Nr: 0904849	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  06-26 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability also claimed as secondary to a service-connected 
left knee disability.

2.  Entitlement to service connection for a right hip 
disability also claimed as secondary to a service-connected 
left knee disability.

3.  Entitlement to service connection for a right knee 
disability also claimed as secondary to a service-connected 
left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1940 to 
August 1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the benefits sought on appeal.  In July 2008, 
the Board remanded the claim for further development.

On the Board's own motion, for good cause shown, namely the 
Veteran's advanced age, a motion to advance this appeal on 
the Board's docket is granted under the authority of 38 
U.S.C.A. § 7107(a) (West 2002) and 38 C.F.R. § 20.900(c) 
(2008).


FINDINGS OF FACT

The preponderance of the medical evidence shows that the 
Veteran's low back disability (arthritis of the lower back), 
right hip disability (arthritis of the right hip), and right 
knee disability (arthritis of the right knee) did not 
preexist service and were not present in service or until 
many years thereafter, and are not related to service or to 
an incident of service origin, including to his service-
connected left knee disability (degenerative joint disease of 
the left knee).  


CONCLUSION OF LAW

The Veteran's low back disability (arthritis of the lower 
back), right hip disability (arthritis of the right hip), and 
right knee disability (arthritis of the right knee) were not 
incurred in or aggravated during service and are not related 
to any aspect of service, including to his service-connected 
left knee disability (degenerative joint disease of the left 
knee).  38 U.S.C.A. §§ 1110; 1131, 5107; 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military, naval, or 
air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R § 
3.303 (2008).

When no preexisting condition is noted at the time a Veteran 
enters service, the presumption of soundness arises and the 
Veteran is presumed to have been sound upon entry.  The 
presumption of soundness may only be rebutted by clear and 
unmistakable evidence that the Veteran's disability was both 
preexisting and not aggravated by service.  Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. §  
3.304(b) (2008).

Preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the normal progress of the disease.  38 
C.F.R. § 3.306 (2008).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.

Service connection for some disorders, including arthritis, 
will be rebuttably presumed if manifested to a compensable 
degree within a year following active service. 38 U.S.C.A. 
§§1101, 1112, 1113, 1137 (2008); 38 C.F.R. § 3.307, 3.309 
(2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2008).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2008).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2008).  Secondary service 
connection is permitted based on aggravation.  Compensation 
is payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  38 C.F.R. § 3.310 (2008); Allen v. Brown, 7 Vet. 
App. 439 (1995).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310 (2008).

In this case, the Veteran contends that his current 
disabilities of the low back, right hip, and right knee are 
related to his period of service.  Specifically, he claims 
that those disabilities were caused or aggravated by a left 
knee disability (degenerative joint disease of the left 
knee), for which service connection has been in effect since 
December 1998.  

Service medical records reflect that the Veteran injured his 
left knee in June 1944 in a fall from a bridge and afterwards 
underwent treatment for a left knee disability.  However, 
those records are negative for any symptoms or diagnoses with 
respect to the right knee.  Nor do they contain any 
complaints or clinical findings attributable to disabilities 
of the right hip or low back.  Thus the Board finds that 
chronicity of in service is not established in this case.  
38 C.F.R. § 3.303(b) (2008).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection.  38 
C.F.R. § 3.303(b) (2008).

Here, the earliest post-service clinical evidence pertaining 
to the Veteran's claims is an August 2005 VA treatment record 
reflecting complaints of right hip and low back pain.  The 
Veteran reported that he had injured his left knee in service 
and further stated that about 30 years later, he had suffered 
right knee injury after a wheel fell on him.  He was 
diagnosed with degenerative disc disease of the back, right 
knee instability, and left knee traumatic arthritis.

In an August 2005 statement, the Veteran's private physician 
opined that he had degenerative arthritis of the left knee as 
a direct result of a 1942 shrapnel injury in service, for 
which he had been placed in a cast and hospitalized for a 
period of one year.  The physician further stated that due to 
his left knee injury, the Veteran became dependent on his 
right leg for walking and subsequently developed right knee 
and hip problems.  She diagnosed him with degenerative 
arthritis of the low back, right hip, and right knee and 
opined that those disabilities were a direct consequence of 
the initial left knee injury.  Significantly, however, the 
private physician did not indicate that she had reviewed the 
Veteran's service medical records.  As noted above, those 
records show that the Veteran injured his left knee by 
falling off a bridge in June 1944 but do not mention a 1942 
shrapnel injury involving that joint.

The Veteran underwent a VA joints examination in January 
2006.  At that time, he was diagnosed with a remote left knee 
injury and it was noted that his left knee was considered to 
be the cause of his other joint problems, but did not appear 
to be a major factor producing disability at that time.  With 
respect to the right knee, the Veteran indicated that it was 
injured twenty years ago when a very heavy wheel fell onto 
the lower portion of the right thigh.  Since then, his right 
knee tended to give way and he had pain in his thigh.  He was 
diagnosed with degenerative joint disease of the medial 
compartment of the right knee.  With respect to the right 
hip, the Veteran complained of right hip pain and was 
diagnosed with degenerative arthritis.  The examiner opined 
that it was likely that his abnormal right hip was causing 
pain in the thigh, which was mistakenly referred to as a knee 
problem.  The examiner also opined that the pain from the hip 
could be enough that it would make the Veteran feel like the 
knee was giving way at times.  The Veteran's back disability 
was diagnosed as degenerative changes of the lumbar spine.  
The examiner stated that he could not relate the Veteran's 
right knee, right hip, and low back problems to his service-
connected left knee disability and noted that degenerative 
joints occurred in the senior population.  The examiner 
further opined that given the Veteran's age, he was entitled 
to have some degenerative joints without "blaming them all 
on the left knee."

Pursuant to the Board's remand, the Veteran was afforded a 
second VA joints examination in September 2008 in which he 
described injuring his left knee in service when he dropped 
seven feet from a bridge in Italy to escape the path of 
German aircraft flying overhead.  It was noted that X-rays 
taken in service showed a fracture of the medial condyle of 
the left femur, and that the Veteran's left knee was 
subsequently placed in a cast for two months, after which 
time he was still not able to fully extend the joint.  In 
addition, the Veteran reported injuring his right knee 
playing football in high school in the 1930s, prior to his 
entry into service.  He further stated that after leaving the 
military, he "cracked" his right hip in a car accident and 
injured his right ankle by falling off a ladder.  There were 
no reports of painful flare-ups affecting his right knee, 
right hip, and low back.  Nor were there any reports of 
numbness, weakness, or bowel or bladder incontinence.  While 
the Veteran was ale to ambulate, he at times used a scooter 
to get around.  He denied any use of braces or other 
orthopedic devices.  Nor did he report any incapacitating 
episodes due to his lower back in the last 12 months.  In 
terms of his daily living activities, it was noted that all 
weight bearing endeavors triggered pain in his left knee and 
occasionally his right knee and hip.  

Physical evaluation revealed right knee range of motion of 5 
to 130 degrees, without pain.  There was slight tenderness in 
the medial joint area, but no effusion or instability to 
varus or valgus stress.  The Lachman's test was negative.  
With respect to the right hip, tenderness was noted over the 
greater trochanter.  There was abduction to 60 degrees and 
adduction to 40 degrees, with pain.  External rotation was to 
60 degrees, without pain, and internal rotation was to 
neutral, with pain.  There was no additional limitation 
following repetitive use.  Nor was there any demonstrated 
painful flare-up, incoordination, fatigue, weakness, or lack 
of endurance on the joint function.  With respect to the 
lower back, the Veteran demonstrated forward flexion to 90 
degrees, extension to 15 degrees, right and left lateral 
rotation to 30 degrees, all without pain.  The Veteran had a 
normal gait and did not exhibit any tenderness or muscle 
spasm in his lower back.  His reflexes were 1+ in the knees 
and ankles, bilaterally.  Motor strength was 5/5 in all 
muscle groups.  Sensation was intact to light touch.  There 
was no additional limitation following repetitive use.  Nor 
was there any demonstrated flare-up, incoordination, fatigue, 
weakness, or lack of endurance on the spine function.  X-rays 
of the right hip showed degenerative joint disease that was 
asymptomatic.  X-rays of the right knee and lumbar spine 
revealed mild degenerative changes that were held to be 
consistent with the Veteran's age.

Based upon the Veteran's statements, his physical evaluation, 
and a review of the claims folder, the VA examiner indicated 
that any right knee and right hip problems the Veteran 
currently experienced were the result of his prior football 
and automobile accidents, respectively, as well as the normal 
effects of aging, but were not attributable to his in-service 
left knee injury or any other aspect of his active service.  
Similarly, the VA examiner opined that there was no lumbar 
spine disorder that was "even remotely related to his time 
in service or aggravated by service-connected left knee 
condition."  The examiner further noted that the Veteran had 
"no complaints regarding his back and a review of the 
orthopedic literature substantiates the fact that a 
degenerative change in a joint in the lower extremities would 
not cause any type of degenerative condition of the spine."

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

Although supportive of the Veteran's claim, the Board is 
inclined to place less probative value on the August 2005 
private physician's statement relating the Veteran's 
degenerative arthritis of the low back, right hip, and right 
knee to his service-connected left knee disability.  The 
Board assigns greater weight to the subsequent September 2008 
VA examiner's opinion undertaken to directly address the 
issue on appeal.  In placing greater weight on the VA 
examiner's conclusion that it was less likely than not that 
the Veteran's low back, right hip, and right knee 
disabilities were caused or aggravated by his service-
connected left knee disability, or any other aspect of his 
military service, the Board considers it significant that the 
opinion is more current than the findings of the private 
physician and that the VA examiner had access to the prior 
opinion to consider.  Additionally, the September 2008 VA 
opinion is based on the examiner's thorough and detailed 
examination of the Veteran and the claims folder and the 
medical history contained therein, and cites orthopedic 
literature and is consistent with the clinical evidence of 
record, including the comprehensive physical evaluation and 
X-rays of the low back, right hip, and right knee reflecting 
mild degenerative changes indicative of the aging process.  
Prejean v. West, 13 Vet. App. 444 (2000) (factors for 
assessing the probative value of a medical opinion include 
the physician's access to the claims folder and the Veteran's 
history, and the thoroughness and detail of the opinion).  

By contrast, there is no indication that the private 
physician reviewed the pertinent information in the Veteran's 
claims folder.  Instead, her opinion appears to be based 
solely on history reported by the Veteran concerning a 1942 
left knee shrapnel injury.  As noted above, while the 
Veteran's service medical records reflect that the he injured 
his left knee during a fall in 1944, there is no clinical 
evidence to suggest that two years earlier he sustained a 
shrapnel injury, which he told the private physician was the 
cause of his low back, right hip, and right knee pain.  
Because the private physician appears to have based her 
opinion on the Veteran's unsubstantiated statements, that 
opinion is no more probative than the facts alleged by the 
Veteran himself.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992) 
(Medical opinions employing the phrase 'may' or 'may not' are 
speculative); Swann v. Brown, 5 Vet. App. 229 (1993).  
Moreover, the private physician did not offer a medical 
rationale specifically linking the Veteran's low back, right 
hip, and right knee complaints to his period of active 
service.  Nor did she offer a medical opinion on the issue of 
when those conditions began, except to indicate that they 
were a "direct consequence of an initial injury and 
subsequent treatment of the injury," the details of which, 
as reported by the Veteran, do not match the account of the 
left knee injury reflected in the service medical records.  
For these reasons, the Board finds that the private 
physician's August 2005 opinion that relates any low back, 
right hip, or right knee disability to the Veteran's period 
of active service is less persuasive and probative than the 
VA examiner's opinion in September 2008.  LeShore v. Brown, 8 
Vet. App. 406 (1995).

The Board acknowledges that the Veteran told the September 
2008 VA examiner that he injured his right knee playing 
football in high school prior to enlisting in the military, 
and the examiner subsequently observed that the Veteran's 
current right knee complaints might be related to that 
claimed injury.  However, the Veteran's service entrance 
examination dated in November 1940 did not show any knee 
problems.  Nor were there any complaints or clinical findings 
of a right knee disability immediately after he entered 
service.  Additionally, the Veteran has not submitted any 
clinical evidence to establish that he injured his right knee 
prior to service.  Therefore, the Board finds that the 
evidence of record does not clearly and unmistakably show 
that the Veteran's right knee disability existed prior to 
service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 
38 C.F.R. § 3.304(b) (2008).  Accordingly, the presumption of 
soundness is not rebutted and the theory of service 
connection due to the aggravation of a preexisting disability 
is not for application in this case.  38 U.S.C.A. §§ 1111 
1153 38 C.F.R. § 3.306.

The Board finds that the preponderance of the evidence is 
against a finding that service connection for low back, right 
hip, and right knee disabilities is warranted.  The competent 
medical evidence does not show that it is at least as likely 
as not that a medical nexus exists between those conditions 
and the Veteran's service-connected left knee disability.  
Indeed, that evidence weighs against such a finding, as the 
September 2008 VA examiner specifically found that it was 
less likely than not that the Veteran's current low back, 
right hip, and right knee problems were caused or aggravated 
by his in-service left knee injury.  That opinion is more 
persuasive than the other evidence of record supportive of 
the Veteran's claim.  Moreover, the record is otherwise 
negative for any clinical evidence relating those conditions 
to any service-connected disability.  Accordingly, the Board 
finds that service connection is not warranted on a secondary 
basis.

With respect to whether service connection is warranted on a 
direct or presumptive basis under 38 C.F.R. § 3.309(a), the 
first clinical evidence of low back, right hip, or right knee 
complaints is dated in August 2005, approximately 60 years 
after the Veteran's separation from service.  In view of the 
lengthy period without complaints, diagnoses, or treatment 
related to low back, right hip, or right knee problems, there 
is no evidence of a continuity of symptomatology, which 
weighs heavily against the claims.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Here, 
however, the Board finds that the evidence is against a 
finding of a nexus between service and any current low back, 
right hip, or right knee disabilities, and that service 
connection therefore is not warranted on a direct basis.  Nor 
is there any objective clinical evidence of record showing 
that any such disabilities manifested to a compensable degree 
within one year following the Veteran's separation from 
service.  Therefore, presumptive service connection is not 
warranted under 38 C.F.R. § 3.309(a).

The Board has considered the Veteran's assertions that he 
suffers from low back, right hip, and right knee disabilities 
that are related to his period of active service, including 
to his service-connected left knee disability.  To the extent 
that the Veteran ascribes his current conditions to a 
service-connected disability, however, his opinion is not 
probative.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not competent to opine on matter 
requiring knowledge of medical principles); Layno v. Brown, 6 
Vet. App. 465 (1994).  The Board acknowledges that a 
Veteran's statements may be competent to support a claim for 
service connection where the events or the presence of 
disability or symptoms of a disability are subject to lay 
observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a), 3.159(a) (2008); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(2006).  However, degenerative arthritis of the low back, 
right hip, and right knee are not disabilities subject to lay 
diagnosis.  While some symptoms of the disorder may be 
reported by a layperson, the diagnosis requires medical 
training.  The Veteran does not have the medical expertise to 
diagnose himself with those conditions, nor does he have the 
medical expertise to provide an opinion regarding their 
etiology.  Thus, the Veteran's lay assertions are not 
competent or sufficient in this instance.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the Veteran's low back, right hip, 
and right knee disabilities first manifested years after 
service and is not related to his active service, to any 
incident therein, or to any service-connected disability.  As 
the preponderance of the evidence is against the Veteran's 
claims for service connection, those claims must be denied.  
38 U.S.C.A. § 5107(b) (West 2008); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2005 and July 
2006, a rating decision in January 2006, and a statement of 
the case in July 2006 that discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decision.  Further, VA made all efforts 
to notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the September 
2008 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained VA joints examinations in 
relation to the claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.




ORDER

Service connection for a low back disability is denied.

Service connection for a right hip disability is denied.

Service connection for a right knee disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


